947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda HOLMES;  John Holmes, Plaintiffs-Appellants,v.CITY OF MASSILLON, OHIO;  Dennis Harwig, Chief of Police (Inhis Official and Individual Capacity);  George Fabianich,III, Police Officer (In his Individual and OfficialCapacity);  Francis H. Cicchinelli, Jr., in his Individualand Official Capacity;  Bill H. Hamit, Director, PublicSafety & Service (In his Individual and Official Capacity),Defendants-Appellees.
Nos. 91-3884, 91-3985.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge*.

ORDER

2
The plaintiffs have filed a notice of appeal and an amended notice of appeal from the district court's order granting the defendants' motion for a new trial in this civil rights action relating to an incident in which plaintiff Linda Holmes was arrested, detained, and charged with obstruction of justice.   A number of the claims were resolved on a motion for summary judgment, and at trial the district court entered directed verdict on other claims.   Two of the original eleven claims proceeded to the jury, which returned a verdict for the plaintiffs.   The district court then granted the defendants' motion for new trial, noting that one of the two remaining claims was precluded under state law.   From that order, these appeals were taken.


3
This court has jurisdiction in appeals from final orders of the district court.   See 28 U.S.C. § 1291.   An order granting a new trial is interlocutory in nature and therefore not immediately appealable.   Allied Chemical Corp v. Daiflon Inc., 449 U.S. 33, 36 (1980) (per curiam);   see also Pellarino v. Ford Motor Co., 424 F.2d 241 (6th Cir.1970) (per curiam).   The dissatisfied party in such a case remains free to seek review on a direct appeal after final judgment has been entered.   Allied Chemical, 449 U.S. at 36.   Further, a trial court's ordering of a new trial rarely, if ever, will justify the issuance of a writ of mandamus.   Id.


4
It therefore is ORDERED that these appeals are dismissed sua sponte for lack of an appealable order.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation